Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 33 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The 87-93% for B1.1 and 13-7% for B1.2 is broader than permitted by claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 16,18-23,25-33 and 35 are rejected under 35 U.S.C. 103 as obvious over JP2003160723 in view of Haese 2009/0117314.
	JP2003160723 is believed to exemplify (#24) a blend of 75 parts polycarbonate, 25 parts ABS, 1 parts graft “G” and other ingredients. Graft “G” is a graft of polycarbonate with acrylonitrile/styrene/glycidylmethacrylate (line 947 of translation). The ratio of acrylonitrile + styrene to glycidylmethacrylate is 5:1 (line 949) and should have a majority of styrene (paragraph 50) which qualifies as applicant’s “C”.
 The polymerization method for the ABS of the cited example is not known, but the reference (paragraph 46) teaches bulk, emulsion and bulk suspension. The limited number of choices, render all three anticipated (as well as obvious). See MPEP 2131.02 and In re Schauman 197 USPQ 5. The amount of rubber in the ABS is 5-80 parts (line 378) which overlaps applicant’s 8-15%. The styrene of the ABS should be present at 0-90% and the vinyl cyanide (ie acrylonitrile at 0-100% (paragraph 44) which overlaps applicant’s ranges and meets applicant’s “B”.
JP2003160723 does not report the phenolic  –OH content of the polycarbonate.
	The claimed range is typical for melt polymerized polycarbonates. JP2003160723 (line 298-300 of translation) teaches preparing the polycarbonate by any known method including reacting the dihydric phenol with a carbonate diester. This is the well known melt transesterification method for polymerizing polycarbonates. Haese (paragraph 169) teaches 350-600ppm phenolic endgroups are preferable for melt polymerized polycarbonates.


In regards to applicant’s dependent claims:
Glycidylmethacrylate has a single epoxy group. Its epoxy content would be 43/142 or 30wt%. Therefore graft polymer’s epoxy content would be 5% times 0.3 or 1.5wt%.
	The graft can be made by polymerizing the unsaturated monomers in the presence of polycarbonate (paragraph 57).
The blending is conducted at 3000C (paragraph 91).
It is well known that is desirable to keep impurities low in a polycarbonate. Haese (paragraph 162) teaches a bisphenol A content of below 20ppm is preferable.
	The blends are injection molded into samples for testing (paragraph 91).

Claims 16,18-23,25-33 and 35 are rejected under 35 U.S.C. 103 as obvious over JP2003160723 in view of Haese 2009/0117314 in further view of Weber 4526926.
JP2003160723/Haese apply as explained above.
JP2003160723 suggests a variety of ABS in a wide range of monomeric ratios.
Bulk polymerized ABS having large size rubber particles lower the gloss of PC/ABS blends (see Weber abstract; col 5 line 3-13) as opposed to common emulsion polymerized ABS of small size rubber. Weber teaches (col 4 line 17-24) the ABS have 5-25% rubber, 50-90% styrenics and 5-25% polar monomer (eg acrylonitrile).


Claims 16 and 18-36 are rejected under 35 U.S.C. 103 as obvious over JP2003160723 in view of Haese 2009/0117314 in further view of the Modiper Functional Additive Brochure.
	JP2003160723/Haese apply as explained above. 
Applicant’s preferred “C” Modiper CL430-G is not suggested. Modiper is advertised as a compatibilizer for polycarbonate and ABS (see table 5 of the brochure). Modiper CL430-G has a main chain of polycarbonate and a branch of styrene/acrylonitrile/glycidylmethacrylate (see table 1 of the brochure). Modiper CL430-G fits the criteria of JP2003160723’s graft and would have been an obvious commercial source for JP2003160723’s graft. 
	Applicant (page 6 of the response of 11/24/21) admits Modiper CL430-G meets claim 23 and 24 and is the “C” of applicant’s examples.

Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.
Applicant argues that JP2003160723 was not used to reject previous claim 33 and therefore new claim 16 should be allowable over JP2003160723.
This is not convincing. The Laughner reference provided a stronger rejection of previous claim 33 than JP2032160723. Now that Laughner (due to other claim 
JP2003160723 broadly suggests applicant’s “B” of current claim 16.  Weber 4526926 provides further motivation to select applicant’s specific “B”.
Applicant argues that JP2003160723 does not suggest claim 34’s “B”.
This is clearly untrue. Claim 34 merely requires “B” to be a rubber modified  copolymer and have been bulk polymerized. JP2003160723 clearly suggests the ABS to have been bulk polymerized (paragraph 46). ABS is unquestionably a rubber modified vinyl copolymer.
Applicant argues that his table 1 shows unexpected improvement when employing bulk polymerized ABS instead of emulsion polymerized ABS. 
This lowered gloss when using bulk polymerized ABS in place of emulsion polymerized ABS in PC/ABS blends has already been recognized in the prior art. Weber 4526926 can be cited to confirm this. Any improvement in ESC cannot be relied on for patentability as applicant’s claims are much broader in terms of defining “C” and “B” than what is shown in the examples. For instance, “C” of the examples is a graft of styrene + acrylonitrile + glycidylmethacrylate upon polycarbonate. Applicant’s claims encompass many alternative “C”. Applicant’s claim 34 permits practically any bulk graft – not just ABS.
	The declaration of 1/21/22 does not test JP2003160723’s epoxy graft and therefore is not relevant to this rejection.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        2/8/22